FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                                                                   October 23, 2008
                      UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                                     Clerk of Court
                             FOR THE TENTH CIRCUIT


    RUDY STANKO, individually and on
    behalf of similarly situated prisoners,

                 Plaintiff-Appellant,

    v.                                                   No. 08-1094
                                               (D.C. No. 1:07-CV-01791-ZLW)
    BLAKE DAVIS, individually and in                      (D. Colo.)
    his official capacity as a Warden;
    MICHAEL K. NALLEY, individually
    and in his official capacity as Regional
    Director; HARLEY LAPPIN,
    individually and in his official
    capacity as Director; DEFENDANTS
    1X THROUGH 6X, individually and
    in he/she’s [sic] official capacity,

                 Defendants-Appellees.


                              ORDER AND JUDGMENT *


Before HARTZ, BALDOCK, and GORSUCH, Circuit Judges.




*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Rudy Stanko appeals from the district court’s order dismissing his case

without prejudice for failure to comply with Rule 8 of the Federal Rules of Civil

Procedure. We have jurisdiction pursuant to 28 U.S.C. § 1291. Because

Mr. Stanko’s complaint adequately affords each named defendant with notice of

the nature of the claims against him, we cannot help but conclude that it complies

with Rule 8 and so we reverse and remand for further proceedings.

                                        ***

      Mr. Stanko, a federal prisoner proceeding pro se, filed a complaint in

district court against Blake Davis, Michael Nalley, Harley Lappin, and six

unnamed defendants. He voluntarily filed an amended complaint a few weeks

later. The magistrate judge then entered an order directing Mr. Stanko to file a

second amended complaint that complied with Rule 8. The order explained that

      [i]n both the original complaint and the amended complaint,
      Mr. Stanko refers the Court to a “main complaint,” . . . for the facts
      in support of his claims. However, Mr. Stanko fails to make clear
      what, if any, document he considers to be his main complaint. He
      also fails to make clear what claim is asserted pursuant to which
      statute. He further fails to make clear what each defendant did to
      violate his constitutional rights and which constitutional rights were
      violated.

R. Doc. 26 at 2-3.

      Mr. Stanko then filed a second amended complaint (the “Complaint”). He

alleged, among other things, that defendants violated his constitutional rights by

impeding his access to the courts and then retaliated against him for filing


                                         -2-
administrative complaints by throwing him in the “hole,” which involves

“extreme isolation, enforced idleness and deprivation of virtually all meaningful

environmental stimulation;” and subjecting him to “diesel therapy,” which is

“being on the road for several weeks at a time in shackles and chains” (he

explained that he was shipped over 2,000 miles from Englewood, Colorado to

Oklahoma City, Oklahoma, then to Terre Haute, Indiana, and then to Sandstone,

Minnesota). Id. Doc. 29 at 3B ¶20, 3D ¶34, and 3F ¶43.

      Mr. Stanko presented his factual allegations in seven pages with forty-four

numbered paragraphs in the “Nature of the Case” section and then presented eight

claims in four pages in his “Cause of Action” section. The district court noted

that Mr. Stanko did attempt to make clear what claim was asserted pursuant to

which statute, but the court found that “[Mr. Stanko] still fails to present his

claims in a manageable format that allows the Court and Defendants to know

what claims are being asserted and to be able to respond to those claims.” Id.

Doc. 30 at 4. Specifically, the district court observed that

      Mr. Stanko places the majority of his factual allegations in the
      section on “Nature of the Case.” He then refers to those allegations
      in some claims by citing to numbered paragraphs, e.g., claims one,
      three, four, five, and six, and in other claims fails to do so, e.g.,
      claims two, seven, and eight. In the claims in which he fails to cite
      to numbered paragraphs, he apparently expects Defendants to review
      the section on the “Nature of the Case” to determine which facts
      apply to those claims and against which Defendants those claims are
      being asserted.




                                          -3-
Id. The district court explained that Mr. Stanko “may not reference a separate

section for his factual allegations if by doing so he fails to present his claims in a

manageable format,” and concluded that Mr. Stanko’s Complaint failed “to set

forth a short and plain statement of his claims showing that he is entitled to

relief.” Id. The district court then sua sponte dismissed the Complaint and the

action without prejudice for failure to comply with the pleading requirements of

Rule 8. This appeal followed.

                                         ***

      We review for abuse of discretion the district court’s decision to dismiss an

action for failing to comply with Rule 8. See Nasious v. Two Unknown B.I.C.E.

Agents, 492 F.3d 1158, 1161 (10th Cir. 2007).

      In assessing a claim that the district court abused its discretion, we are

mindful that “Federal Rule of Civil Procedure 8(a)(2) requires only a short and

plain statement of the claim showing that the pleader is entitled to relief, in order

to give the defendant fair notice of what the claim is and the grounds upon which

it rests.” Bell Atl. Corp. v. Twombly, 127 S. Ct. 1955, 1964 (2007) (quotations

and ellipsis omitted). Rule 8 requires also that pleadings “be construed so as to

do justice.” Fed. R. Civ. P. 8(e). Moreover, “[a] document filed pro se is to be

liberally construed, and a pro se complaint, however inartfully pleaded, must be

held to less stringent standards than formal pleadings drafted by lawyers.”




                                          -4-
Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007) (per curiam) (quotations and

citation omitted).

      Mr. Stanko argues that his Complaint was in compliance with the

magistrate judge’s order and met the standards required by Rule 8; his Complaint

adequately put the defendants on notice of their misconduct; and the district court

abused its discretion by applying a pleading standard more stringent than should

be applied to a pro se litigant.

      Defendants respond that the district court did not abuse its discretion in

dismissing the Complaint on Rule 8 grounds because “[t]he [Complaint] did not

provide the named defendants with adequate notice of the claims against them,

thereby inhibiting their ability to prepare a defense.” Aplee. Br. at 10.

Specifically, defendants argue that

      [t]he second, seventh and eight[h] claims, and the majority of the
      first claim, are brought collectively against “defendants,” but the
      “Nature of the Case” section of the [C]omplaint does not identify
      with certainty what, if any, actions or omissions each defendant
      committed that gave rise to each claim. Rather, the vast majority of
      the “Nature of the Case” simply casts “defendants” as committing
      various acts.

Id. at 12 (citing to numbered paragraphs in the Complaint). Defendants contend

they “were unable . . . to discern the basis for [Mr. Stanko’s] allegations or

against whom he directed the charges of wrongdoing.” Id.

      We are unable to agree with the district court and defendants’

characterization of the Complaint. A review of Mr. Stanko’s Complaint clearly

                                          -5-
reveals sufficient information to provide each individual defendant with notice of

the allegations against him. The challenged conduct of Defendant Davis is

identified in ¶¶ 13, 16, 18, 31, 34, 35, 37, 42, and 44; likewise, the conduct of

Defendant Nalley is identified in ¶¶ 21, 34, 35, 37, and 42; and the conduct of

Defendant Lappin is identified in ¶¶ 34, 35, 37, and 42. See R. Doc. 29 at 3A-3F.

Moreover, at the end of the “Nature of the Case” Mr. Stanko provides two

paragraphs that summarize his claims against each individual defendant. In ¶37

he alleged:

       Defendants Davis, Nalley and Lappin have denied my challenges
       (administrative complaint numbered 467532) in a conspiracy (42
       USC § 1985) in violation of the Constitution (1st, 5th, 9th, 10th and
       14th amendments); their own rules and regulations (P.S. 5100.08 &
       28 CFR § 551.90); and the law of Congress (stated in the causes of
       action), all in retaliation for the Plaintiff’s attempts to exercise his
       due process rights to gain meaningful access to the courts, and/or in
       retaliation for his religious convictions and beliefs.

Id. at 3E. In ¶42 he alleged:

       Defendants Nalley and Lappin approved the actions of defendant
       Davis, which permitted the minimum security Plaintiff to be given a
       dose of diesel therapy of being on the road in shackles and chains for
       two and one-half weeks for a distance of over 2,000 miles, and
       placed in “the hole” at Oklahoma City; Terre Haute, Indiana; Oxford,
       Wisconsin in retaliation for activities which were protected by the 1st
       and 5th Amendments; Bureau of Prisons’ Program Statement
       5100.08; Title 18 US[C] § 3621(b)(4)(A)(B); Title 42 USC
       §§ 12131-12134; Federal Rule 38(b) of Criminal Procedure; and
       Federal Rule 23(a) of Appellate Procedure.

Id. at 3F.




                                           -6-
       We express no view concerning the merits of Mr. Stanko’s action, but we

cannot help but conclude that his Complaint satisfies Rule 8’s mandate and

adequately provides each defendant with notice of the nature of the claims against

him. Accordingly, the district court erred in dismissing this action sua sponte at

this preliminary stage, and we reverse the district court’s dismissal of

Mr. Stanko’s Complaint and remand for further proceedings consistent with this

order and judgment. We grant Mr. Stanko’s application to proceed in forma

pauperis and remind him that he must continue making partial payments from his

prison account until the filing fee is paid in full.


                                                           Entered for the Court


                                                           Neil M. Gorsuch
                                                           Circuit Judge




                                           -7-